DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted September 20, 2019.  Claims 1 – 7 are cancelled.  Claims 8 – 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a memory module” in claims 8 and 17
“a processor module” in claims 8 and 17
“a display module” in claims 8 and 17
The claims do not include structure – they merely state a module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite penalizing deviations of glucose concentrations, however, this feature is not adequately described in the specification. The specification merely states “where the ideal dose is the one that minimizes a cost function that penalizes hyperglycemia and hypoglycemia.”  The specification does not disclose what the penalty actually is, nor do the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (U.S. Publication Number 2010/0262434 A1) in view of Dobbles et al., herein after Dobbles (U.S. Publication Number 2014/0039383 A1).

Claim 8 (New): Shaya teaches a diabetes management system for recommending a size of a user insulin dose, the system comprising: 
a glucose monitor configured to provide user glucose readings (paragraph 66 discloses a continuous blood glucose monitor, and means for entering blood glucose readings and the time the readings were taken into a database; claim 3); 
an insulin delivery mechanism (paragraph 104 discloses insulin may be delivered by injection (syringe) or infused from an insulin pump; paragraph 244 discloses a closed loop monitoring insulin pump for providing dynamic delivery of insulin); 
a memory module, the memory module configured to receive and store a record of insulin doses previously administered to a user as a function of time (paragraph 61 discloses a memory for storing a database comprising blood glucose readings; paragraph 222 discloses the patient’s historical insulin dosing information database is handled in a set of buffers each with instructions on how many values to retain in memory), 
the memory module configured to receive and store a confidence interval of a response of a user's glucose concentration to the insulin doses (paragraph 122 discloses calculation of a confidence interval; paragraph 123 discloses recording blood glucose levels (BG), carbs, insulin (I), and a second BG level to generate graphs of the transformed variables , as well as the uncertainty for any confidence level; paragraph 134 discloses sensitivity factors can be obtained from a database stored within a blood glucose meter or an insulin pump, which automatically calculates variables, and a chart of included data points can be displayed and the slope, intercept, and confidence intervals can be automatically calculated), and 
a processor module (paragraph 68 discloses a processor for executing a programmed set of instructions) configured to use a mathematical model (paragraph 140 discloses a processor and computer program set to perform data quality control and mathematical operations on the data to calculate sensitivity factors based on fitting a linear model of the correlated transformed parameters) to calculate an optimal dose of insulin to be taken by the user (the abstract discloses statistically characterized sensitivity factors to advise the patient on the optimal bolus insulin dosages), 
the mathematical model (paragraph 140 discloses a processor and computer program set to perform data quality control and mathematical operations on the data to calculate sensitivity factors based on fitting a linear model of the correlated transformed parameters).
Shaya fails to explicitly teach the following limitations met by Dobbles as cited:
projecting a time series of future glucose concentrations over a predetermined amount of time (paragraph 165 discloses the receiver can be programmed with standard medicaments and dosages, and can be used to increase the intelligence of the algorithms used in determining the glucose trends and patterns useful in predicting and analyzing present, past, and future glucose trends, and providing therapy recommendations; paragraph 206 discloses the processor module is programmed to project glucose trends based on data from the integrated system; paragraph 211 discloses a graphical representation of the measured analyte over a period of time (predetermined time period)); and 
minimizing an error function that penalizes deviations away from a predetermined ideal glucose level (paragraph 123 discloses the term “target range” and refers to a range of glucose concentrations within which a host is to try and maintain his blood sugar (ideal glucose level)), 
wherein the error function penalizes deviations of the glucose concentration below the predetermined ideal glucose level more than deviations of the glucose concentration above the predetermined ideal glucose level (paragraph 263 discloses the host’s sugar may not increase more than he thought it would (after a meal), which indicates the calculated bolus amount is too large, leading to hypoglycemia; paragraph 289 discloses an integrated hypo- and hyper-glycemic treatment system including a continuous glucose sensor, and insulin infusion device and a dynamic controller module, where the system is configured to evaluate the host’s metabolic state and adjust the insulin therapy accordingly); and 
a display module to display the optimal dose of insulin (paragraph 211 discloses a user interface which displays a representation of a target glucose value or target glucose range; paragraph 212 discloses the glucose concentration value measured from the single glucose monitor can be individually displayed; paragraph 226 discloses the receiver may display the recommended therapy).  
Shaya discloses determining a diabetic patient’s carbohydrate to insulin ration, carbohydrate to blood glucose ration, and insulin sensitivity factor using the patient’s record of blood glucose readings, carbohydrate consumption, and insulin doses; this accounts for the patient’s observed blood glucose changes by linear regression of appropriately transformed variables. Dobbles discloses an integrated insulin delivery system with continuous glucose sensor for monitoring a glucose concentration in a patient (host) and for delivering insulin to a patient.
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Shaya to further include an integrated insulin delivery system with a continuous glucose sensor for delivering medication to a patient as disclosed by Dobbles.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Shaya in this way by providing an integrated diabetes management system to provide an improved convenience and accuracy which allows the diabetic patient the improved convenience, safety, and functionality of care in their disease (Dobbles:  paragraph 126).

Claim 9 (New): Shaya and Dobbles teach the system of claim 8. Shaya teaches wherein the mathematical model (paragraph 140 discloses a processor and computer program set to perform data quality control and mathematical operations on the data to calculate sensitivity factors based on fitting a linear model of the correlated transformed parameters) is a linear regression algorithm (paragraph 51 discloses a functional relationship is a linear relationship and the functional fit is a linear fit; paragraph 121 discloses linear regression equations can be programmed to operate using the data set with a given set of data) where a dependent variable is change in glucose over possibly overlapping time intervals and independent variables are doses of insulin, dietary carbohydrates, and other factors that may affect glucose summed over windows of time prior to the time window during which the glucose change is being regressed (paragraph 50 discloses generating at least one transformed data set comprising a pair of transformed variables, where the first transformed variable being the difference between the first glucose reading and the second reading). 

Claim 10 (New): Shaya and Dobbles teach the system of claim 9. Shaya teaches wherein the other factors that may affect glucose include a duration of exercise engaged in by a user (paragraph 12 discloses exercise can be a source of variation that changes how a patient utilizes insulin; paragraph 119 discloses if exercise is a factor used in calculating sensitivity values, the amount of exercise needs to input, and can be provided by devices that measure caloric expenditure based on heat dissipation – the database can be segmented by exercise metric and time after the exercise event).  

Claim 11 (New): Shaya and Dobbles teach the system of claim 8. Shaya teaches wherein the mathematical model (paragraph 140 discloses a processor and computer program set to perform data quality control and mathematical operations on the data to calculate sensitivity factors based on fitting a linear model of the correlated transformed parameters) is a linear regression algorithm (paragraph 51 discloses a functional relationship is a linear relationship and the functional fit is a linear fit; paragraph 121 discloses linear regression equations can be programmed to operate using the data set with a given set of data) where a dependent variable is change in glucose over possibly overlapping time intervals and independent variables are doses of insulin, dietary carbohydrates , and other factors that may affect glucose (paragraph 50 discloses generating at least one transformed data set comprising a pair of transformed variables, where the first transformed variable being the difference between the first glucose reading and the second reading) multiplied by a polynomial dependent on the time delay between when the dose was administered and when the glucose response is being measured (paragraph 40 discloses a way to fit a polynomial curve to a series of corrected carbohydrate rations as a function of time of day). 

Claim 12 (New): Shaya and Dobbles teach the system of claim 11. Shaya teaches a system wherein the other factors that may affect glucose include duration of exercise engaged in by the user (paragraph 12 discloses exercise can be a source of variation that changes how a patient utilizes insulin; paragraph 119 discloses if exercise is a factor used in calculating sensitivity values, the amount of exercise needs to input, and can be provided by devices that measure caloric expenditure based on heat dissipation – the database can be segmented by exercise metric and time after the exercise event).  

Claim 13 (New): Shaya and Dobbles teach the system of claim 8. Shaya teaches a system wherein the insulin delivery mechanism comprising a delivery mechanism for delivering short-acting insulin (paragraph 35 discloses the concept of carb counting is designed to teach patients who are using multiple daily injections, or insulin pumps, how to match short acting insulin to carb intakes using carb to insulin ratios; paragraph 104 discloses insulin may be delivered by injection (syringe) or infused from an insulin pump; paragraph 244 discloses a closed loop monitoring insulin pump for providing dynamic delivery of insulin).  

Claim 14 (New): Shaya and Dobbles teach the system of claim 13. Shaya teaches a system further comprising a second insulin delivery mechanism comprising a delivery mechanism for delivering long-acting insulin (paragraph 104 discloses insulin may be delivered by injection (syringe) or infused from an insulin pump; paragraph 244 discloses a closed loop monitoring insulin pump for providing dynamic delivery of insulin).  

Claim 15 (New): Shaya and Dobbles teach the system of claim 14. Shaya discloses wherein the system is configured to suggest an ideal dose of the long-acting insulin and an ideal time to dose the long-acting insulin (Abstract discloses advising the diabetic patient on optimal bolus insulin dosages; paragraph 49 discloses updating an insulin pump with new sensitivity factors for calculation of a recommended dose).  

Claim 16 (New): Shaya and Dobbles teach the system of claim 13. Shaya teaches a system wherein the system suggests an ideal correction dose of the short-acting insulin for different levels of hyperglycemia (paragraph 35 discloses the concept of carb counting is designed to teach patients who are using multiple daily injections, or insulin pumps, how to match short acting insulin to carb intakes using carb to insulin ratios; paragraph 104 discloses insulin may be delivered by injection (syringe) or infused from an insulin pump; paragraph 244 discloses a closed loop monitoring insulin pump for providing dynamic delivery of insulin).  

Claim 17 (New): Shaya teaches a diabetes management system for recommending the size of a user insulin dose, the system comprising: 
a glucose monitor configured to provide a user glucose readings (paragraph 66 discloses a continuous blood glucose monitor, and means for entering blood glucose readings and the time the readings were taken into a database; claim 3); 
an insulin delivery mechanism (paragraph 104 discloses insulin may be delivered by injection (syringe) or infused from an insulin pump; paragraph 244 discloses a closed loop monitoring insulin pump for providing dynamic delivery of insulin); 
a memory module, the memory module configured to receive and store a record of insulin doses previously administered to the user as a function of time (paragraph 122 discloses calculation of a confidence interval; paragraph 123 discloses recording blood glucose levels (BG), carbs, insulin (I), and a second BG level to generate graphs of the transformed variables , as well as the uncertainty for any confidence level; paragraph 134 discloses sensitivity factors can be obtained from a database stored within a blood glucose meter or an insulin pump, which automatically calculates variables, and a chart of included data points can be displayed and the slope, intercept, and confidence intervals can be automatically calculated); and 
a processor module (paragraph 68 discloses a processor for executing a programmed set of instructions) configured to: 
(i) derive rates of change in a user's glucose concentration as a function of time from a plurality of glucose concentrations stored in the memory module (Abstract discloses sensitivity factors that best account for the patient’s observed blood glucose changes by linear regression; paragraph 106 discloses recording carb intake at each meal, insulin delivered, and blood glucose readings before meals, and 3-4 hours after meals indicating a function of time), 
(ii) derive a glucose response as a function of time that is a fit to a plurality of glucose concentrations and insulin doses, the fit being based on a mathematical model (paragraph 107 discloses the change in blood glucose as a linear relationship), 
(iv) calculate an optimal dose of insulin to be taken by the user (the abstract discloses statistically characterized sensitivity factors to advise the patient on the optimal bolus insulin dosages).
Shaya fails to explicitly teach the following limitations met by Dobbles as cited:
(iii) integrate the glucose response as a function of time to obtain a user's total glucose response to insulin doses (paragraph 204 discloses evaluation of glucose response to medication information), and 
by projecting a time series of future glucose concentrations over a predetermined amount of time (paragraph 165 discloses the receiver can be programmed with standard medicaments and dosages, and can be used to increase the intelligence of the algorithms used in determining the glucose trends and patterns useful in predicting and analyzing present, past, and future glucose trends, and providing therapy recommendations; paragraph 206 discloses the processor module is programmed to project glucose trends based on data from the integrated system; paragraph 211 discloses a graphical representation of the measured analyte over a period of time (predetermined time period)) and minimizing an error function that penalizes deviations away from a predetermined ideal glucose level (paragraph 123 discloses the term “target range” and refers to a range of glucose concentrations within which a host is to try and maintain his blood sugar (ideal glucose level)); and 
a display module to display the optimal dose of insulin (paragraph 211 discloses a user interface which displays a representation of a target glucose value or target glucose range; paragraph 212 discloses the glucose concentration value measured from the single glucose monitor can be individually displayed; paragraph 226 discloses the receiver may display the recommended therapy).  
The motivation to combine Shaya and Dobbles is discussed in the rejection of claim 8, and incorporated herein.

System and storage claims 18 – 26 repeat the subject matter of claims 8 – 17.  As the underlying processes of claims 18 – 26  have been shown to be fully disclosed by the teachings of Shaya and Dobbles in the above rejections of claims 8 – 17; as such, these limitations (claims 18 – 26) are rejected for the same reasons given above for claims 8 – 17 and incorporated herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626